Citation Nr: 1035751	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and D.S.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This case 
was previously before the Board in July 2007.

In September 2006, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ), at the RO.  
Prior to that, in February 2004, the Veteran testified before a 
Decision Review Officer of the RO.  Transcripts of those 
proceedings are of record.

A March 2010 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective September 10, 2007.  The Veteran has not expressed 
disagreement with the March 2010 RO decision.


FINDING OF FACT

A chronic skin disability was not shown in service, and the 
competent medical evidence fails to establish a nexus or link 
between a chronic skin disability and the Veteran's active 
service.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2003, March 2006, and August 
2007 the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
the appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In the March 2006 letter the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, and in November 2009 the Veteran underwent a VA 
examination that addressed the medical matters presented by this 
appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the November 2009 VA examination is 
more than adequate.  The November 2009 VA examiner elicited 
information concerning the Veteran's military service and 
considered the pertinent evidence of record, and included a 
specific reference to the Veteran's service treatment records.  
Supporting rationale was provided for the opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with 
its July 2007 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  In this regard, the Board notes that no VA 
Form 21-4142 authorizing VA to obtain records pertaining to a 
skin disability was submitted.  In short, the Veteran has not 
referenced any obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met, and the Board will 
address the merits of the claim.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The Veteran's December 1972 service entrance examination 
indicates that the Veteran's skin was clinically evaluated as 
normal.  A January 1993 service treatment record reveals that the 
Veteran complained of a rash on the shoulder and waist line.  The 
assessment was xerosis.  An April 1993 service treatment record 
noted that the Veteran complained of a rash on the lower abdomen 
and left side; the assessment was xerosis/dermatitis.  A March 
1995 service treatment record reveals that the Veteran complained 
of itching of one week's duration around the hip; the assessment 
was probable pityriasis rosacea.  An August 1995 service periodic 
examination noted that clinical evaluation of the Veteran's skin 
was normal.  A June 2000 service Preventative Health Assessment 
(PHA) revealed that the Veteran's skin was normal and had no 
abnormal appearing masses or lesions.  The Veteran did not 
complain of skin problems on a February 2001 report of medical 
assessment.

At an August 2003 VA skin examination the Veteran indicated that 
he had a skin rash every two months that would last from seven to 
ten days.  The examiner indicated that the Veteran did not "have 
a rash now."

At an August 2004 VA examination, the Veteran stated that he had 
intermittent episodes of a rash (including of the neck, forearms, 
shoulders, and hips) that lasted form two days to two weeks and 
would completely resolve upon applying topical steroid cream.  
The examiner indicated that the Veteran had no areas of rash at 
the time of the examination.  The diagnosis was dermatitis, 
chronic, intermittent.

At a November 2009 VA examination, the examiner noted that there 
was no "visible rash" present.  The diagnosis was history of 
"xerosis/dermatitis not currently active/visible."  

The Board can find no indication that the Veteran had a chronic 
skin disability in service, and there is no objective clinical 
finding revealing that the Veteran currently has a chronic skin 
disability.  While the Veteran did seek treatment for a skin 
condition during service, no skin condition was noted or 
complained of for the last six years of his service, and the 
Veteran did not complain of any skin condition on his February 
2001 (retirement) report of medical assessment.  As for post-
service records, the Veteran has undergone three examinations 
during the pendency of this appeal, and none of the examinations 
noted any skin condition.  

The Board notes that, to the extent it may be interpreted that 
the November 2009 VA examiner appeared to indicate that the 
Veteran had a skin condition related to his military service, a 
service connection claim requires, however, at a minimum, medical 
evidence of a current disability.  As there has been no 
demonstration by competent clinical, or competent and credible 
lay, evidence of record of a chronic skin disability, the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a skin disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran and his wife are competent to 
provide testimony and statements concerning factual matters of 
which they have first hand knowledge (i.e., experiencing or 
observing skin problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
et. App. 492, 494 (1992).  The Board finds, however, that the 
Veteran's contentions as to continuity of symptomatology of skin 
problems since service are less than credible.  In addition to 
being not supported by the record, the Veteran has indicated 
otherwise.  In this regard, the Board notes that the Veteran did 
not indicate that he had any skin problems at the time of his 
retirement from service.  Additionally, neither the Veteran nor 
his wife, as a layperson without medical training, is competent 
to diagnose a current chronic skin disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disability is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


